DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 10-14 are pending in this application.

Claim Objections
Claims 2-7 and 11-13 are objected to because of the following informalities:  
Claim 2 line 1, “The wiring device” should be –The arc fault protective wiring device--. Similar corrections are required for claims 3-7 and 11-13.
Claim 11 lines 1-2, “wherein the input terminal is placed at the neutral terminal a point that the resistance” should be –wherein the first input terminal is placed at the first point along the neutral conductor where the resistance--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US5682101), and further in view of Bereskin (US4159499).
Regarding claim 1, Brooks teaches an arc fault protective wiring device (refer to abstract, a system to detect arcing faults) disposed in an electrical distribution system (refer to abstract, in an electrical distribution system), the device comprising: a plurality of line terminals comprising a line-side phase terminal (e.g., output terminal of power transformer coupled to line conductors 16a, 16b … 16n) (see fig.1, implicit) and a line-side neutral terminal (e.g., output terminal of power transformer coupled to neutral conductors 18a, 18b … 18n) (see fig.1, implicit); a plurality of load terminals comprising a load-side phase terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 16a, 16b … 16n respectively) (see fig.1, implicit) and a load-side neutral terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 18a, 18b … 18n respectively) (see fig.1, implicit); a line conductor (i.e., conductors 16a, 16b … 16n) electrically coupling the line-side phase terminal to the load-side phase terminal (see fig.1); a neutral conductor (i.e., conductors 18a, 18b … 18n) electrically coupling the line-side neutral terminal to the load-side neutral terminal (see fig.1); a pulse frequency digitizer (i.e. integrator circuit 50) (fig.2), the pulse frequency digitizer being 
Brooks does not teach a shunt amplifier having a first input terminal, the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal, the first point being positioned such that a 
Bereskin teaches in a similar field of endeavor of fault protection that it is conventional to have a wiring device (i.e. fault detection and protection circuit 18) (fig.1) further comprising a shunt amplifier (e.g. amplifier in the voltage sensor 42) (fig.1) having a first input terminal (e.g. input terminal to voltage sensor 42 closest to load 24) (fig.1), the first input terminal being connected at a first point (e.g. connection point of voltage sensor 42 on neutral conductor 22, closest to load 24) (fig.1) along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal (implicit, as seen in fig.1), the first point being positioned such that a detectable voltage (column 6 lines 56-68, decrease is the 9 kHz voltage component across the neutral winding 22W is sensed by the voltage sensor 42), proportional to current flowing through the neutral conductor (column 6 line 53-56, reduction in 9 kHz current … causes the 9 kHz voltage component across the neutral winding 22W to decrease) and as a result of a resistance of the neutral conductor (i.e. R.sub.NG) (fig.1) (also refer to column 2 lines 19-20, A reduction in resistance of the neutral winding), is present, wherein the shunt amplifier is configured to output a shunt signal (i.e. fault signal 42a) (fig.1) having a voltage value proportional to the detectable voltage (column 6 lines 59-64, fault signal on line 42a … when the resistance to ground from the neutral conductor represented by resistor R.sub.NG falls below 4 ohms).

Regarding claim 2, Brooks and Bereskin teach the arc fault protective wiring device of claim 1, further comprising a di/dt detector (Brooks, i.e. arc detector 10) (fig.1) configured to produce a di/dt signal (Brooks, refer to column 4 lines 40-43, sensor 21 produces the desired rate-of-change-of-current signal… di/dt signal) representative of the derivative of the current (Brooks, refer to column 4 lines 44-45, the rate-of-change signal originates in the sensor coil T1) through the conductor (Brooks, refer to column 4 lines 45-46, sensor coil T1 which is wound on a core surrounding the load line 16).
Regarding claim 3, Brooks and Bereskin teach the arc fault protective wiring device of claim 2, further comprising a comparator (Brooks, i.e. comparator 30) (fig.2), the comparator being configured to receive the di/dt signal (Brooks, refer to column 5 lines 6-7, in the comparator 30, the magnitude of the rate-of-change signal from the sensor 21) and to output a pulse (Brooks, refer to column 5 lines 8-9, comparator 30 produces an output voltage) to the pulse frequency digitizer (Brooks, i.e. integrator circuit 50 via single-shot pulse generator circuit 40) (fig.2) each time the di/dt signal exceeds the first predetermined threshold (Brooks, refer to column 5 lines 6-10, an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal).
Regarding claim 4, Brooks and Bereskin teach the arc fault protective wiring device of claim 3, further comprising a high pass filter (Brooks, refer to column 5 lines 53-57, output 
Regarding claim 5, Brooks and Bereskin teach the arc fault protective wiring device of claim 1, wherein the pulse frequency digitizer (Brooks, i.e. integrator circuit 50) (fig.2) comprises an accumulator configured to receive the plurality of pulses (Brooks, refer to column 6 lines 16-17, integrator circuit 50 that integrates the pulses produced by the circuit 40) and to output an accumulator signal (Brooks, refer to column 6 line 33, the integral signal produced by the circuit 50) representative of the frequency at which the plurality of pulses were received (Brooks, refer to column 6 lines 35-36, integrator circuit charges each time it receives a pulse from the circuit 40).
Regarding claim 6, Brooks and Bereskin teach the arc fault protective wiring device of claim 4, wherein the pulse frequency digitizer (Brooks, i.e. integrator circuit 50) (fig.2) further comprises a digitizer (Brooks, i.e. transistor Q2) (fig.2) configured to output the digital signal (Brooks, i.e. input to SCR1) (fig,2) when the accumulator signal exceeds a third predetermined threshold (Brooks, i.e. threshold greater than trip threshold level TR) (fig.3g), wherein the accumulator signal exceeds the third predetermined threshold (Brooks, implicit, when any 
Regarding claim 7, Brooks and Bereskin teach the arc fault protective wiring device of claim 5, wherein the accumulator comprises a capacitor (Brooks, i.e. capacitor C6) (fig.2), wherein the digitizer comprises a switch (Brooks, i.e. transistor Q2) (fig.2), wherein the capacitor is in series with an output of a comparator (Brooks, implicit from fig.2 that output of comparator 30 is configured to be connected in series with capacitor C6) and in parallel with a control terminal of the switch (Brooks, e.g., capacitor C6 is coupled in parallel to base terminal of Q2) (fig.2).
Regarding claim 10, it is rejected for the same reasons as stated in claim 1.
Brooks does not teach at least one processor configured to trigger the circuit interrupter to electrically decouple at least one of the plurality of line terminals from the at least one of the plurality of load terminals based, at least in part, on the shunt signal.
Bereskin teaches in a similar field of endeavor of fault protection that it is conventional to have a wiring device (i.e. fault detection and protection circuit 18) (fig.1) comprising at least one processor (e.g. detector in voltage sensor 42) (fig.1) (also refer to column 8 lines 32-34, signal amplifier section is direct coupled throughout, insuring low cost and physical volume and ease of conversion to an integrated circuit form) configured to trigger the circuit interrupter to electrically decouple at least one of the plurality of line terminals from the at least one of the plurality of load terminals based (column 6 lines 59-62, fault signal on line 42a will actuate the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the wiring device of Brooks and include a shunt amplifier of Bereskin as it provides the advantage of single circuit detecting both line and neutral faults through the shunt circuit, which further prevents nuisance tripping.
Regarding claim 11, Brooks and Bereskin teach the arc fault protective wiring device of claim 10, wherein the first input terminal is placed at the first point along the neutral conductor where the resistance of the length of the neutral conductor is greater than 1 mOhm (Bereskin, column 2 lines 10-12, neutral-to-ground resistance of less than 4 ohms, the voltage monitor causes the circuit breaker to interrupt the line conductor) (implicit that neutral conductor resistance is greater than 4 ohms, which is greater than 1 mOhm).
Regarding claim 12, Brooks and Bereskin teach the arc fault protective wiring device of claim 10, wherein the shunt amplifier has a second input terminal (Bereskin, e.g. input terminal to voltage sensor 42, closest to ground 14) (fig.1), the second input terminal being electrically connected to a reference point of the neutral conductor (Bereskin, i.e. ground 14) (fig.1).
Regarding claim 13, Brooks and Bereskin teach the arc fault protective wiring device of claim 12, wherein the length of the neutral conductor is positioned, and routed through at least one fault sensing component (Bereskin, i.e. voltage sensor 42) (fig.1).
Regarding claim 14, the method is rejected for the same reasons as stated in claims 1 and 11.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted on page 6, applicant argues “Office Action has not cited any reference that suggests using a length of the neutral conductor as an input to a shunt amplifier”. Independent claim 1, does not recite the limitation “a length of the neutral conductor”. However, independent claims 10 and 14 does recite this limitation. As seen in fig.1 of prior art Bereskin (US4159499), a length of neutral conductor 22W is an input to the shunt amplifier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/19/2021





	/THIENVU V TRAN/                               Supervisory Patent Examiner, Art Unit 2839